

	

		II

		109th CONGRESS

		1st Session

		S. 1204

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Dodd (for himself,

			 Mr. Durbin, and Ms. Stabenow) introduced the following bill; which

			 was read twice and referred to the Committee on Finance

		

		A BILL

		To encourage students to pursue graduate

		  education and to assist students in affording graduate

		  education.

	

	

		1.Short titleThis Act may be cited as the

			 Getting Results for Advanced Degrees

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)From 1976 to 2000, graduate enrollment in

			 the United States increased 38 percent. In the fall of 2000, there were

			 1,850,000 graduate students enrolled in the United States.

			(2)In 2003, 84 percent of graduate students in

			 the United States were citizens of the United States or resident aliens, and 16

			 percent were temporary residents who were foreign or international

			 students.

			(3)In a 2002 borrower’s survey, the average

			 debt reported by graduate students was $45,900.

			(4)In 1999–2000, 60 percent of all graduate

			 and first-professional students, and 82 percent of those enrolled full-time and

			 full-year, received some type of financial aid, including grants, loans,

			 assistantships, or work study. The average amount of aid received by aided

			 full-time, full-year students was approximately $19,500 per year.

			(5)Annual aid in the form of grants to

			 full-time, full-year recipients was awarded in larger average amounts to

			 doctoral students ($13,400) than to either master’s students ($7,600) or

			 first-professional students ($6,900). First-professional students took out

			 larger loans on average overall ($20,100) than did their counterparts at the

			 master’s level ($14,800) and doctoral level ($14,100).

			(6)Median annual earnings in 2003 increased

			 with educational attainment. There was a substantial earnings differential from

			 the highest to the lowest levels of attainment:

				(A)The median earnings of workers who had a

			 master’s degree were almost twice those of high school graduates and $10,000

			 more than those of individuals with a bachelor’s degree.

				(B)The median earnings of workers who had a

			 doctoral degree were 21/2 times those of high school

			 graduates, $30,000 more than those of individuals with a bachelor’s degree, and

			 $20,000 more than those of individuals with a master’s degree.

				(C)The median earnings of workers with a

			 professional degree were more than 3 times those of high school graduates,

			 almost double those of individuals with a bachelor’s degree, $35,000 more than

			 those of individuals with a master’s degree, and $15,000 more than those of

			 individuals with a doctoral degree.

				3.Jacob K. Javits

			 fellowship program

			(a)Criteria for

			 awardsSection 701(a) of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1134(a)) is amended by striking , financial

			 need,.

			(b)Qualifications

			 of BoardSection 702(a) of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1134a(a)) is amended by striking paragraph (1) and inserting

			 the following:

				

					(1)Appointment

						(A)In

				generalThe Secretary shall

				appoint a Jacob K. Javits Fellows Program Fellowship Board (referred to in this

				subpart as the Board) consisting of 9 individuals representative

				of both public and private institutions of higher education who are especially

				qualified to serve on the Board.

						(B)QualificationsIn making appointments under subparagraph

				(A), the Secretary shall—

							(i)give due consideration to the appointment

				of individuals who are highly respected in the academic community;

							(ii)assure that individuals appointed to the

				Board are broadly representative of a range of disciplines in graduate

				education in arts, humanities, and social sciences;

							(iii)appoint members to represent the various

				geographic regions of the United States; and

							(iv)include representatives from minority

				serving

				institutions.

							.

			(c)Amount of

			 stipendsSection 703(a) of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1134b(a)) is amended by striking graduate

			 fellowships, and all that follows through the period and inserting

			 Graduate Research Fellowship Program..

			(d)Authorization

			 of appropriationsSection 705 of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1134d) is amended by striking $30,000,000 for fiscal

			 year 1999 and inserting $35,000,000 for fiscal year

			 2006.

			4.Graduate assistance in

			 areas of national need

			(a)Application

			 contentsSection

			 713(b)(5) of the Higher

			 Education Act of 1965 (20 U.S.C. 1135b(b)(5)) is

			 amended—

				(1)by striking subparagraph (A); and

				(2)by redesignating subparagraphs (B) and (C)

			 as subparagraphs (A) and (B), respectively.

				(b)Amount of

			 stipendsSection 714(b) of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1135c(b)) is amended by striking graduate

			 fellowships, and all that follows through the period and inserting

			 Graduate Research Fellowship Program..

			(c)Authorization

			 of appropriationsSection 716 of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1135e) is amended by striking $35,000,000 for fiscal

			 year 1999 and inserting $50,000,000 for fiscal year

			 2006.

			(d)Technical

			 amendmentsSection 714(c) of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1135c(c)) is amended—

				(1)by striking 716(a) and

			 inserting 715(a); and

				(2)by striking 714(b)(2) and

			 inserting 713(b)(2).

				5.Patsy T. Mink

			 Fellowship programPart A of

			 title VII of the Higher Education Act of

			 1965 (20

			 U.S.C. 1134 et seq.) is amended—

			(1)by redesignating subpart 4 as subpart

			 5;

			(2)by redesignating section 731 as section

			 740;

			(3)in section 740 (as redesignated by

			 paragraph (2))—

				(A)in the section heading, by striking

			 and

			 3. and inserting 3, and 4.;

				(B)in subsection (a), by striking and

			 3 and inserting 3, and 4;

				(C)in subsection (b), by striking and

			 3 and inserting 3, and 4; and

				(D)in subsection (d), by striking or

			 3 and inserting 3, or 4; and

				(4)by inserting after subpart 3 the

			 following:

				

					4Patsy T. Mink

				Fellowship program

						731.Purpose and

				designation

							(a)PurposeIt is the purpose of this subpart to

				provide, through eligible institutions, a program of fellowship awards to

				assist highly qualified minorities and women to acquire the doctoral degree, or

				highest possible degree available, in academic areas in which such individuals

				are underrepresented for the purpose of enabling such individuals to enter the

				higher education professoriate.

							(b)DesignationEach recipient of a fellowship award from

				an eligible institution receiving a grant under this subpart shall be known as

				a Patsy T. Mink Graduate Fellow.

							732.Definition of

				eligible institutionIn this

				subpart, the term eligible institution means an institution of

				higher education, or a consortium of such institutions, that offers a program

				of postbaccalaureate study leading to a graduate degree.

						733.Program

				authorized

							(a)Grants by

				Secretary

								(1)In

				generalThe Secretary shall

				award grants to eligible institutions to enable such institutions to make

				fellowship awards to individuals in accordance with the provisions of this

				subpart.

								(2)Priority

				considerationIn awarding

				grants under this subpart, the Secretary shall consider the eligible

				institution’s prior experience in producing doctoral degree, or highest

				possible degree available, holders who are minorities and women, and shall give

				priority consideration in making grants under this subpart to those eligible

				institutions with a demonstrated record of producing minorities and women who

				have earned such degrees.

								(b)Applications

								(1)In

				generalAn eligible

				institution that desires a grant under this subpart shall submit an application

				to the Secretary at such time, in such manner, and containing such information

				as the Secretary may require.

								(2)Applications

				made on behalf

									(A)In

				generalThe following

				entities may submit an application on behalf of an eligible institution:

										(i)A graduate school or department of such

				institution.

										(ii)A graduate school or department of such

				institution in collaboration with an undergraduate college or university of

				such institution.

										(iii)An organizational unit within such

				institution that offers a program of postbaccalaureate study leading to a

				graduate degree, including an interdisciplinary or an interdepartmental

				program.

										(iv)A nonprofit organization with a

				demonstrated record of helping minorities and women earn postbaccalaureate

				degrees.

										(B)Nonprofit

				organizationsNothing in this

				paragraph shall be construed to permit the Secretary to award a grant under

				this subpart to an entity other than an eligible institution.

									(c)Selection of

				applicationsIn awarding

				grants under subsection (a), the Secretary shall—

								(1)take into account—

									(A)the number and distribution of minority and

				female faculty nationally;

									(B)the current and projected need for highly

				trained individuals in all areas of the higher education professoriate;

				and

									(C)the present and projected need for highly

				trained individuals in academic career fields in which minorities and women are

				underrepresented in the higher education professoriate; and

									(2)consider the need to prepare a large number

				of minorities and women generally in academic career fields of high national

				priority, especially in areas in which such individuals are traditionally

				underrepresented in college and university faculties.

								(d)Distribution

				and amounts of grants

								(1)Equitable

				distributionIn awarding

				grants under this subpart, the Secretary shall, to the maximum extent feasible,

				ensure an equitable geographic distribution of awards and an equitable

				distribution among public and independent eligible institutions that apply for

				grants under this subpart and that demonstrate an ability to achieve the

				purpose of this subpart.

								(2)Special

				ruleTo the maximum extent

				practicable, the Secretary shall use not less than 50 percent of the amount

				appropriated pursuant to section 736 to award grants to eligible institutions

				that—

									(A)are eligible for assistance under title III

				or title V; or

									(B)have formed a consortium that includes both

				non-minority serving institutions and minority serving institutions.

									(3)AllocationIn awarding grants under this subpart, the

				Secretary shall allocate appropriate funds to those eligible institutions whose

				applications indicate an ability to significantly increase the numbers of

				minorities and women entering the higher education professoriate and that

				commit institutional resources to the attainment of the purpose of this

				subpart.

								(4)Number of

				fellowship awardsAn eligible

				institution that receives a grant under this subpart shall make not less than

				15 fellowship awards.

								(5)ReallotmentIf the Secretary determines that an

				eligible institution awarded a grant under this subpart is unable to use all of

				the grant funds awarded to the institution, the Secretary shall reallot, on

				such date during each fiscal year as the Secretary may fix, the unused funds to

				other eligible institutions that demonstrate that such institutions can use any

				reallocated grant funds to make fellowship awards to individuals under this

				subpart.

								(e)Institutional

				allowance

								(1)In

				general

									(A)Number of

				allowancesIn awarding grants

				under this subpart, the Secretary shall pay to each eligible institution

				awarded a grant, for each individual awarded a fellowship by such institution

				under this subpart, an institutional allowance.

									(B)AmountExcept as provided in paragraph (3), an

				institutional allowance shall be in an amount equal to, for academic year

				2006–2007 and succeeding academic years, the amount of institutional allowance

				made to an institution of higher education under section 715 for such academic

				year.

									(2)Use of

				fundsInstitutional

				allowances may be expended in the discretion of the eligible institution and

				may be used to provide, except as prohibited under paragraph (4), academic

				support and career transition services for individuals awarded fellowships by

				such institution.

								(3)ReductionThe institutional allowance paid under

				paragraph (1) shall be reduced by the amount the eligible institution charges

				and collects from a fellowship recipient for tuition and other expenses as part

				of the recipient’s instructional program.

								(4)Use for

				overhead prohibitedFunds

				made available under this subpart may not be used for general operational

				overhead of the academic department or institution receiving funds under this

				subpart.

								734.Fellowship

				recipients

							(a)AuthorizationAn eligible institution that receives a

				grant under this subpart shall use the grant funds to make fellowship awards to

				minorities and women who are enrolled at such institution in a doctoral degree,

				or highest possible degree available, program and—

								(1)intend to pursue a career in instruction

				at—

									(A)an institution of higher education (as the

				term is defined in section 101);

									(B)an institution of higher education (as the

				term is defined in section 102(a)(1));

									(C)an institution of higher education outside

				the United States (as the term is described in section 102(a)(2)); or

									(D)a proprietary institution of higher

				education (as the term is defined in section 102(b)); and

									(2)sign an agreement with the Secretary

				agreeing to begin employment at an institution described in paragraph (1) not

				later than 5 years after receiving the doctoral degree or highest possible

				degree available, and to be employed by such institution for 1 year for each

				year of fellowship assistance received under this subpart.

								(b)Failure To

				complyIf an individual who

				receives a fellowship award under this subpart fails to comply with the

				agreement signed pursuant to subsection (a)(2), then the Secretary shall do 1

				or both of the following:

								(1)Require the individual to repay all or the

				applicable portion of the total fellowship amount awarded to the individual by

				converting the balance due to a loan at the interest rate applicable to loans

				made under part B of title IV.

								(2)Impose a fine or penalty in an amount to be

				determined by the Secretary.

								(c)Waiver and

				modification

								(1)RegulationsThe Secretary shall promulgate regulations

				setting forth criteria to be considered in granting a waiver for the service

				requirement under subsection (a)(2).

								(2)ContentThe criteria under paragraph (1) shall

				include whether compliance with the service requirement by the fellowship

				recipient would be—

									(A)inequitable and represent a substantial

				hardship; or

									(B)deemed impossible because the individual is

				permanently and totally disabled at the time of the waiver request.

									(d)Amount of

				fellowship awardsFellowship

				awards under this subpart shall consist of a stipend in an amount equal to the

				level of support provided to the National Science Foundation graduate fellows,

				except that such stipend shall be adjusted as necessary so as not to exceed the

				fellow’s tuition and fees or demonstrated need (as determined by the

				institution of higher education where the graduate student is enrolled),

				whichever is greater.

							(e)Academic

				progress requiredAn

				individual student shall not be eligible to receive a fellowship award—

								(1)except during periods in which such student

				is enrolled, and such student is maintaining satisfactory academic progress in,

				and devoting essentially full time to, study or research in the pursuit of the

				degree for which the fellowship support was awarded; and

								(2)if the student is engaged in gainful

				employment, other than part-time employment in teaching, research, or similar

				activity determined by the eligible institution to be consistent with and

				supportive of the student’s progress toward the appropriate degree.

								735.Rule of

				constructionNothing in this

				subpart shall be construed to require an eligible institution that receives a

				grant under this subpart—

							(1)to grant a preference or to differentially

				treat any applicant for a faculty position as a result of the institution’s

				participation in the program under this subpart; or

							(2)to hire a Patsy T. Mink Fellow who

				completes this program and seeks employment at such institution.

							736.Authorization of

				appropriationsThere is

				authorized to be appropriated to carry out this subpart $25,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

						.

			6.Cost of attendance for

			 students with 1 or more dependentsSection 472 of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087ll) is amended by striking paragraph (8) and inserting the

			 following:

			

				(8)for a student with 1 or more

				dependents—

					(A)an allowance based on the estimated actual

				expenses incurred for such dependent care, based on the number and age of such

				dependents, except that—

						(i)such allowance shall not exceed the

				reasonable cost in the community in which such student resides for the kind of

				care provided; and

						(ii)the period for which dependent care is

				required includes class-time, study-time, field work, internships, and

				commuting time; and

						(B)if the student is a graduate student, an

				allowance based on the estimated actual living expenses incurred for such

				dependents, based on the number and age of such dependents, including—

						(i)room and board for such dependents;

				and

						(ii)health insurance for such

				dependents;

						.

		7.Unsubsidized stafford

			 loan limits for graduate and professional studentsSection

			 428H(d)(2)(C) of the Higher Education Act of

			 1965 (20 U.S.C.

			 1078–8(d)(2)(C)) is amended by striking $10,000

			 and inserting $12,000.

		8.Allowance of room,

			 board, and special needs services in the case of scholarships and tuition

			 reduction programs with respect to higher education

			(a)In

			 generalParagraph (1) of

			 section 117(b) of the Internal Revenue Code of 1986 (defining qualified

			 scholarship) is amended by inserting before the period at the end the

			 following: or, in the case of enrollment or attendance at an eligible

			 educational institution, for qualified higher education

			 expenses.

			(b)DefinitionsSubsection (b) of section 117 of such Code

			 is amended by adding at the end the following new paragraph:

				

					(3)Qualified

				higher education expenses; eligible educational institutionThe terms qualified higher education

				expenses and eligible educational institution have the

				meanings given such terms in section

				529(e).

					.

			(c)Tuition

			 reduction programsParagraph

			 (5) of section 117(d) of such Code (relating to special rules for teaching and

			 research assistants) is amended by striking shall be applied as if it

			 did not contain the phrase (below the graduate level).

			 and inserting

				

					shall be

			 applied—(A)as if it did not contain the phrase

				(below the graduate level), and

					(B)by substituting qualified higher

				education expenses for tuition the second place it

				appears.

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to expenses paid after December 31, 2004 (in taxable

			 years ending after such date), for education furnished in academic periods

			 beginning after such date.

			9.Program funding

			 through tax-exempt securities

			(a)Special

			 allowances

				(1)Technical

			 correctionSection 2 of the

			 Taxpayer-Teacher Protection Act of 2004 (Public Law 108–409; 118 Stat. 2299) is

			 amended in the matter preceding paragraph (1) by inserting of the Higher

			 Education Act of 1965 after Section 438(b)(2)(B).

				(2)In

			 generalSection

			 438(b)(2)(B) of the Higher

			 Education Act of 1965 (20 U.S.C.

			 1087–1(b)(2)(B)) (as amended by section 2 of the

			 Taxpayer-Teacher Protection Act of 2004) is amended—

					(A)in clause (iv), by striking 1993, or

			 refunded after September 30, 2004, and before January 1, 2006, the and

			 inserting 1993, or refunded on or after the date of enactment of the

			 Taxpayer-Teacher Protection Act of 2004, the; and

					(B)by striking clause (v) and inserting the

			 following:

						

							(v)Notwithstanding clauses (i) and (ii), the

				quarterly rate of the special allowance shall be the rate determined under

				subparagraph (A), (E), (F), (G), (H), or (I) of this paragraph, or paragraph

				(4), as the case may be, for loans—

								(I)originated, transferred, or purchased on or

				after the date of enactment of the Taxpayer-Teacher Protection Act of

				2004;

								(II)financed by an obligation that has matured,

				been retired, or defeased on or after the date of enactment of the

				Taxpayer-Teacher Protection Act of 2004;

								(III)which the special allowance was determined

				under such subparagraphs or paragraph, as the case may be, on or after the date

				of enactment of the Taxpayer-Teacher Protection Act of 2004;

								(IV)for which the maturity date of the

				obligation from which funds were obtained for such loans was extended on or

				after the date of enactment of the Taxpayer-Teacher Protection Act of 2004;

				or

								(V)sold or transferred to any other holder on

				or after the date of enactment of the Taxpayer-Teacher Protection Act of

				2004.

								.

					(3)Rule of

			 constructionNothing in the

			 amendment made by paragraph (2) shall be construed to abrogate a contractual

			 agreement between the Federal Government and a student loan provider.

				(b)Available funds

			 from reduced expendituresAny

			 funds available to the Secretary of Education as a result of reduced

			 expenditures under section 438 of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087–1) secured by the enactment of subsection (a) shall be

			 used by the Secretary to carry out the programs and activities authorized under

			 this Act.

			

